Citation Nr: 0614187	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  95-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
service connection for asthma and entitlement to TDIU.  

In November 2004 the Board remanded the claims for further 
development.  That development has been completed.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that currently 
diagnosed asthma is etiologically related to service.  


CONCLUSION OF LAW

Service connection for asthma is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006)) is unnecessary to aid the veteran in 
substantiating his claim.  


II.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of a successful service connection claim is 
clearly met in this case as VA examinations in November 2003 
and March and October 2005 give diagnoses of asthma.  Also, 
VA outpatient treatment records from March 1982 to September 
2003 reflect diagnoses of and treatment for asthma.  

In regard to the second element, service medical records show 
treatment for a cough and an upper respiratory infection, but 
are negative for any diagnosed respiratory disorder, and the 
separation examination was normal with the exception of low 
back pain.  At his November 2003 VA examination, the veteran 
reported symptoms in service which the examiner described as 
consistent with respiratory disease.  Although the veteran is 
capable of reporting symptoms experienced in service, he is 
not competent to diagnose a chronic respiratory disorder in 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the absence of a diagnosis of a chronic respiratory 
disorder in service, service connection could nonetheless be 
established if all the evidence, including that pertinent to 
service, established that asthma began in service.  38 C.F.R. 
§ 3.303(d).

While VA outpatient treatment records indicate asthma, none 
gives an opinion as to etiology of the veteran's condition.  
The veteran underwent a VA examination in November 2003 to 
evaluate this condition.  He reported being diagnosed with 
asthma in the late 1980s.  The diagnosis was asthma diagnosed 
in the late 1980s.  The examiner indicated that review of the 
service medical records did not indicate any diagnosis or 
treatment for chronic respiratory disease while on active 
duty, however, per the veteran's history, he experienced 
symptoms consistent with disease dating back to service.  

In March 2005 the veteran underwent a second VA examination 
conducted by the same nurse practitioner who had examined him 
in November 2003.  The examiner indicated review of the 
claims file and medical records.  The veteran denied any 
childhood symptoms of asthma and reported that shortness of 
breath started while he was in service.  The examiner 
conducted a physical examination, including diagnostic and 
clinical tests.  The diagnosis was asthma diagnosed in the 
1980s.  The examiner added that it was at least as likely as 
not that the veteran's asthma had its onset during service 
time.  

In October 2005 a physician examined the veteran to clarify 
the previous VA examination findings and provide a rationale 
for the etiology of current asthma.  The examiner did not 
indicate review of the service medical records or claims file 
and it does not appear that such review was conducted as the 
examiner stated that, to the best of his knowledge, the 
veteran had no major respiratory symptoms in service, which 
is inconsistent with the November 2003 VA examination.  The 
examiner conducted a physical examination and reviewed the 
chest X-ray and pulmonary function studies from the March 
2005 VA examination.  The diagnosis was mild intermittent 
chronic asthmatic bronchitis.  The examiner added that it was 
difficult to see any relationship between the current 
condition and service other than perhaps exaggerated 
cigarette abuse during that period.  

These VA examinations provide conflicting opinions on the 
etiology of current asthma.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Neither VA examiner in this case provided a rationale for 
their opinion regarding a nexus between current asthma and 
service.  However, the first VA examiner acknowledged review 
of the service medical records and the claims file.  There is 
no indication that the second examiner conducted such review.  
Therefore, the Board finds that the opinion of the first VA 
examiner, who opined that it was at least as likely as not 
that current asthma had its onset during service, is of more 
probative weight than the October 2005 opinion.  

Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for asthma.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is granted.  


REMAND

In view of the Board's decision granting service connection 
for asthma, it is necessary for the agency of original 
jurisdiction (AOJ) to determine the percentage evaluation for 
that disability.  This determination is inextricably 
intertwined with the issue of entitlement to TDIU.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2005).  
An October 2003 VA examination to evaluate the veteran's 
service connected low back disability notes that the veteran 
has been out of work since July 2003 due to a non-service 
connected left knee injury.  The same examination notes that 
the veteran is unable to work due to back pain.  It is 
unclear whether this is reported by the veteran or the 
opinion of the medical examiner.  In any event, the Board 
finds that a new examination with an opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an examination 
to determine the impact of the service 
connected disabilities on the veteran's 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner is asked to acknowledge such 
review.  The examiner is requested to 
opine whether or not the veteran's service 
connected disabilities preclude employment 
consistent with his education and 
occupational experience.  The examiner 
should provide a rationale for the 
opinion.  

2.  Then, after a disability rating for 
service connected asthma has been set, 
readjudicate the claim for TDIU, including 
if the veteran does not meet the 
percentage requirements of 38 C.F.R. 
§ 4.16(a), determine whether referral for 
extraschedular consideration is warranted 
If the claim remains denied, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


